DISSENTING OPINION BY
President Judge PELLEGRINI.
Because I can’t see how the abolishment of jury commissioners and the sales of personal property and surplus farm products are in any way germane to each other, I would find that Act 108 of 2011 is unconstitutional under Article III, Section 3 of the Pennsylvania Constitution because it contains more than one subject.
I.
Article III, Section 3 of the Pennsylvania Constitution, relating to the form of bills, provides that “[n]o bill shall be passed containing more than one subject, which shall be clearly expressed in its title-” Article Ill’s aim was to “place restraints on the legislative process and encourage an open, deliberative, and accountable government.” City of Philadelphia v. Commonwealth, 575 Pa. 542, 586, 838 A.2d 566, 585 (2003) (quoting Pennsylvania AFL-CIO ex rel. George v. Commonwealth, 563 Pa. 108, 119, 757 A.2d 917, 923 (2000)).
In carrying out that goal, this provision contains two restrictions on legislative power. One restriction is that the subject “shall be clearly expressed in the title.” Under this restriction, the title need not give an index of its contents but shall give a reasonably clear notice of the matter to be found in it, and this need not include subjects accidentally but not directly affected by it. The majority of the objections to acts based on supposedly defective titles have been that the title did not point out with sufficient particularity the exact contents of the act, and most of these objections failed of their purpose because of the interposition of the principle that such particularity of enumeration is unnecessary so long as the title gives reasonable notice and is not misleading. Id. at 579, 838 A.2d at 589. There is no claim here that the title is misleading or that it does not describe the subject of the legislation.
The other restriction is that the bill shall contain only one subject. Requiring a single subject serves many.purposes. One purpose is to guard against “logrolling” by which several distinct matters are placed on one bill so that it is passed by combining the minorities who favored the individual matters to secure the bill’s enactment. Pennsylvanians Against Gambling Expansion Fund, Inc. v. Commonwealth, 583 Pa. 275, 293, 877 A.2d 383, 394 n. 7 (2005). In other words, each subject of legislation does not fall or stand on its own merits but on the result of vote swapping. A second purpose is to prevent riders from being attached “to bills that are [so] popular ... that the rider will secure adoption not on its own merits, but on the merits of the measure to which it is attached.” Id. at 294, 877 A.2d at 395. For example, another subject — a rider authorizing environmental degradation — could be attached in committee to a bill to reduce taxes. Members who want taxes reduced would have to accept the passage of the environmental degradation provisions even though they were against its passage. It would even allow those members who favored the bill to hide that fact by saying that he or she was “forced” to vote for environmental degradation to reduce taxes. A third purpose is that by putting more than one subject in a bill forces a governor to choose between enacting some provisions he or she dislikes and vetoing the entire bill, including subjects he or she favors. Similarly, attaching a rider to an otherwise popular bill can effectively make a bill “veto-proof.” For example, it would be very difficult for a governor to veto a bill *124that reduced taxes even if it contained other subjects that he or she opposed.1
In order to determine when a bill contains more than a single subject, we look to see whether the provisions of the bill or provisions added during the legislative process assist in carrying out a bill’s main objective or are otherwise “germane ” to the bill’s subject as reflected in its title. City of Philadelphia, 575 Pa. at 574-576, 838 A.2d at 586-587. If a bill has two or more dissimilar topics and there can be no legitimate connection with each other, the bill violates the single subject rule. In making the determination whether the objects of a bill are germane or dissimilar to its subject, we have been cautioned to apply a common sense view as to whether the provisions carry out the bill’s main objective and our evaluation should be balanced.
As stated by our [Supreme Court] in Payne v. School Dist. of Coudersport Borough, 168 Pa. 386, 31 A. 1072, 1074 (1895), “no two subjects are so wide apart that they may not be brought into a common focus, if the point of view be carried back far enough.” Thus, defining the constitutionally-valid topic too broadly would render the safeguards of Section 3 inert. Conversely, the requirements of Section 3 must not become a license for the judiciary to “exercise a pedantic tyranny” over the efforts of the Legislature. City of Philadelphia, 838 A.2d at 588 (citing Estate of Rochez, 511 Pa. 620, 515 A.2d 899, 902 (1986)).
Pennsylvanians Against Gambling Expansion Fund, 583 Pa. at 296, 877 A.2d at 395-396.
However, while we should not exercise “pedantic tyranny” over the legislature in making that evaluation, that does not mean that a bill should not be struck down because it may inconvenience the legislature because one of the purposes behind the single subject rule was to make it inconvenient for the legislature to pass omnibus bills. We are also not to take into consideration the “practicalities” such as the bill would have passed anyway because that is not a factor in determining whether the bill violates the single subject rule and, more important, the judiciary should not make those determinations of whether a bill would pass or not. After all, our main goal in finding whether a bill violates the single subject rule is to carry out the Constitution, not to be obsequious to the legislature.
II.
The full text of the title of Act 108 of 2011 is as follows:
Amending the act of August 9, 1955 (P.L. 323, No. 130), entitled, as amended, “An act relating to counties of the first, third, fourth, fifth, sixth, seventh and eighth classes; amending, revising, consolidating and changing the laws relating thereto; relating to imposition of excise taxes by counties, including authorizing imposition of an excise tax on the rental of motor vehicles by counties of the first class; and providing for regional renaissance initiatives,” in contracts, further providing for applicability, for the abolishment of the office of jury commissioner and for sales of personal property and surplus farm products. (Emphasis added.)
*125The provisions in the bill do exactly what the title provides notice of — Act 108 allows for the sales of personal property and surplus farms products and eliminates an elected office of jury commissioner. The majority finds that the Act does not contain more than one subject because:
While the provisions at issue are not organizationally located in the same articles of the County Code, they have one logical connection — they relate to the subject of county commissioners’ powers. The General Assembly, in enacting the County Code, could have elected to organize that law by reference to the particular powers of county commissioners. The General Assembly could have collected in a discrete part of the County Code the numerous powers that county commissioners hold and exercise. That the General Assembly elected not to organize the County Code in this manner does not foreclose this unifying topic. Consequently, we conclude that the unifying topic of county commissioners’ powers is one that we may reasonably draw, and that the two substantive provisions of Act 108 bear a logical connection to that topic. In other words, the provisions of Act 108 are germane to the unifying topic of county commissioners’ powers. Based upon this analysis, we conclude that Act 108 does not violate Article III, Section 3 of the Pennsylvania Constitution.
Pennsylvania State Association of Jury Commissioners, et al. v. Commonwealth of Pennsylvania, et al., 53 A.3d 109 (Pa. Cmwlth.2012).
Simply, the unifying purpose is that it deals with the powers of the County Commissioners. I dissent for several reasons.
First, the selling surplus is not at all germane to the elimination of an elected public office changing the form of county government, and selling surplus property is so far apart that there is no common focus. The objects of these provisions do not enhance each other but contain different subjects. Even the majority acknowledges that they are not in the same article of -the County Code, which indicates that those provisions are not related to each other.
. Second, just because both objects involve the powers of the County Commissioners, that does not make elimination of the jury commissioners and selling surplus property germane to each other. All bills enacted involve someone’s power. A bill could allow the governor to regulate Mar-cellus Gas and allow him or her to consolidate school districts. Under the majority, the subjects would be germane because they involve the powers of the governor. However, no one would consider those topics germane — not the governor, not legislators, not lobbyists and, most important, not citizens. Similarly, there are separate constituencies for elimination of jury commissioners and sale of surplus farm property which indicates that Act 108 has two subjects.
Third, evidencing that the subjects are not at all connected is that Act 108 deals with two different types of powers that the County Commissioners, as a unitary governing body, are entrusted. The sale of personal and surplus farm property is an executive power while the elimination of county commissioners as a “may” authorization is “enacted” under its legislative powers.
Finally, I dissent because the majority interprets germaneness so broadly that it renders the restrictions of Article III, Section 3 meaningless. It sanctions “logrolling” because a minority of legislators may want the county to be able to sell surplus farm property and a minority may want to eliminate jury commissioners and to get both, they may swap their votes to get it *126passed. It sanctions the addition of riders because the elimination of jury commissioners may be so widely popular by including the sale of surplus property which may not be or vice-versa. It adversely impacts the governor’s veto power because he or she may consider the sale of surplus property so important that he or she may let the elimination of jury commissioners, which he or she would otherwise oppose, become law rather than veto an entire bill.
Accordingly, because the majority holding does “encourage an open, deliberative, and accountable government,” I respectfully dissent.
Judges McGINLEY and LEADBETTER join in this dissenting opinion.

. Article IV, § 15 of the Pennsylvania Constitution provides, in relevant part:
Every bill which shall have passed both Houses shall be presented to the Governor; if he approves he shall sign it, but if he shall not approve he shall return it with his objections to the House in which it shall have originated, which House shall enter the objections at large upon their journal, and proceed to reconsider it.